Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
	Regarding Claims 1-5 Ueda et al. (US 2016/0032949 A1) teaches a turning drive apparatus provided in a work machine, which includes a machine body (1) , a turning body (2) turnably mounted on the machine body (1), and an engine (11)  for generating power for driving the turning body (2), to hydraulically turn the turning body (2), the turning drive apparatus comprising: a variable displacement hydraulic pump (10)  that is driven by the engine (11)  to discharge hydraulic fluid (Fig 1); a turning motor (12)  composed of a hydraulic motor (12)  that is operated by supply of hydraulic fluid from the hydraulic pump (10) to the hydraulic motor (12)  to turn the turning body (2) (Fig 1and 5); a turning control device (13) operated by application of a turning command operation to the turning control device (13) to allow hydraulic fluid to be supplied from the hydraulic pump (10)  to the turning motor (12)  to turn the turning body (2); a relief valve (20) provided in a relief flow path for releasing hydraulic fluid discharged from the hydraulic pump (10)  to a tank (Fig 1) and configured to open so as to restrict a pump pressure, which is a pressure of hydraulic fluid supplied to the turning motor (12), to a preset pressure or less; a turning speed detector (17)  that detects a turning speed of the turning body (2); and a flow rate control device that changes a pump (10)  capacity, which is a capacity of the hydraulic pump (10) , when the turning command operation is applied to the turning control device (13) to thereby control a pump flow rate (Fig 1 and 5), which is a flow rate of the hydraulic fluid discharged from the hydraulic pump (10) , wherein the flow rate control device includes: a turning-speed flow rate calculation part that calculates a turning-speed flow rate (Q1) (see Fig 5), which is a flow rate of hydraulic fluid to be made to flow through the turning motor (12)  in accordance with the turning speed detected by the turning speed 
However, Ueda et al. remains silent regarding wherein the relief-cut-control target pump flow rate calculation part and the pump  capacity command part are configured to make the pump capacity larger than the pump capacity corresponding to the sum of the minimum relief flow rate and the turning-speed flow rate at a time of turning start in which the turning command operation is applied to the turning control device and the turning speed is lower than a setting turning speed that is preset.
	Further, Yamashita et al. (US 2014/0166135 A1), Sugano et al. (US 2012/0285152 A1) and Sugano (US 2005/0204735 A1) are all pertinent to applicant’s claimed invention but remain silent on the above missing limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIY TEKA whose telephone number is (571)272-9804. The examiner can normally be reached M-F 11-9 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIY TEKA/Primary Examiner, Art Unit 3745